OPINION OF THE COURT
Per Curiam.
The Grievance Committee served the respondent with a petition dated April 24, 1998, containing one charge of professional misconduct. The Special Referee sustained the charge after a hearing. The Grievance Committee now moves to confirm the Special Referee’s report and to impose such discipline as the Court deems just and proper. The respondent has neither cross-moved nor submitted any papers in response to the Grievance Committee’s motion.
Charge One alleged that the respondent was convicted of a serious crime. On or about February 7, 1997, the respondent pleaded guilty in the United States District Court, Southern District of New York to one count of conspiracy to defraud the Internal Revenue Service (hereinafter the IRS), in violation of 18 USC § 371. He was sentenced on December 1, 1997, by the Honorable Deborah A. Batts to six months imprisonment, two years supervised release, and a $10,000 fine.
Based on the evidence adduced and the respondent’s admissions, the Special Referee properly sustained the charge, and the motion to confirm the report is granted.
In determining an appropriate measure of discipline to impose, we note the favorable character evidence the respondent submitted at the hearing, his acknowledgment of his “terrible mistake,” and the absence of any monetary profit to him from his part in the conspiracy. However, the respondent’s conviction of conspiracy to defraud the IRS is particularly reprehensible in view of the fact that he was an IRS agent at the time of his offense. Under the totality of circumstances, the respondent is disbarred.
Mangano, P. J., O’Brien, Ritter, Santucci and Florio, JJ., concur.
Ordered that the petitioner’s motion to confirm the Special Referee’s report is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Ronald Steinkritz, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, sus*253pended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Ronald Steinkritz is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.